Servers, J.
1. EVIDENCE : custom: principal and agent. The policy was issued to the plaintiff Bradford, and the petition states that afterward she conveyed the real estate on which was situate the building in- . . sured to the plaintiff Grange, m trust, to raise z 0 money to pay off a mortgage thereon. That no part of the money was raised, and that the conveyance was without consideration. That defendant, by its agent J. R. Beck, in writing on the policy consented to such conveyance. Under the terms of the policy, it became a material question on the trial whether Beck had authority to bind the defendant by the consent so given.
The plaintiff asked Peter Kiene, a witness, “Wliat power, if you know, is usually conferred on insurance agents by their companies, as to giving permission to transfer by the assured of the property insured?” This question was objected to, but it was overruled and the witness answered, “Well, most all agents in town that I know of have got the right to assign, transfer, sell or mortgage the property, to make a loan on it, and to put an indorsement on the mortgage so and so, but before it is indorsed it has first got to be reported; but I represent nine companies and every company gives me that right without a written consent.”
The admission of the foregoing evidence constitutes error. It was immaterial what other companies did. The question was whether the defendant had conferred the requisite authority on its agents, in express terms, by necessary implication, or had it so acted as to ratify what the agent did? It is doubtful whether the defendant would be bound by a custom; but conceding it would, it was not shown it had knowledge of such custom, or that it was so general the defendant must be presumed to have known it.
The agent Beck gave evidence tending to show he had *600authority to do what he did, but the foregoing evidence was not admissible for tbe purpose of corroborating the evidence of Beck, because if not admissible to establish a liability, or as so tending, it would not be admissible for tbe purpose of strengthening evidence which did have such tendency. If it was, then a result would be accomplished by indirection which could not be done directly.
We have examined the whole record, and incline to think there is no other error in it.
Reversed.